Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to show the inner surfaces of the V shaped groove each extending longitudinally from the rear end of the sole toward each other such that inner surfaces are spaced apart at the rear end and meet at a point that is distant from the rear end.  Bishop clearly shows that the groove does not meet at a point distant from the rear end in that the inner surfaces only meet vertically above the outer bottom surface.  Kayano shows a V-shaped groove with inner surfaces which meet at a point that is distant from the rear end, however the inner surfaces are not “spaced apart at the rear end” in that the inner surfaces as shown at 21 are shown as being spaced apart at the bottom of the outsole at the rear end, but they meet vertically above the bottom at the rear end and therefore the surfaces are not deemed to be spaced apart at the rear end because they do in fact meet at the top of the V shaped groove at the rear end.  Also, after further consideration of applicant’s arguments the Examiner understands and has determined that applicant has intended the term “inner edge” to refer to an edge of the surface associated with the most inner portion of the shoe (i.e. towards the center of the shoe vertically, essentially the foot receiving cavity) which is at the top vertically of the groove and the phrase “extending inwardly” as referring to extending towards the longitudinal axis of the footwear.  With reading the directions and terms as such results in the shape as argued by applicant forming a narrower gap at the bottom surface of the outsole (see arguments on page 12 of applicants response and shown in figure 37 of applicants disclosure) and a wider gap at the top of the groove between the surfaces.

Claims 1-6 and 21-24 are allowable. The restriction requirement as set forth in the Office action mailed on 4/7/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-13, 17, 18, and 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 19, directed to an invention/species remains withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Applicant’s election of species I figures 34-43 in the reply filed on 9/5/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement as made Final in the Final rejection mailed 7/12/21, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claim 19 directed to species non-elected without traverse as noted above in paragraph 4.  Accordingly, claim 19 has been cancelled.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732